DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Response to Amendment
Amendment received on 08/10/2021 is acknowledged and entered. Claims 2, 10, 16 and 18-19 have been canceled. Claims 1, 3, 9, 11, 15 and 17 have been amended. New claims 21-24 have been added. Claims 1, 3-9, 11-15, 17 and 20-24 are currently pending in the application. 
                                       Claim Objections
Claim 17 is objected to because of the following informalities. Claim 17 recites: “…wherein the vehicle is an autonomous vehicle”, which appears to be a clerical error. For the purposes of examination the Examiner understands “the vehicle” as “the first vehicle”.
                            Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1, 4-9, 12-15 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). The broadest reasonable interpretation of claim 9 encompasses a computer system (e.g., hardware such as a processor and memory) that implements the recited functions. If assuming that the system comprises a device or set of devices, then the system is directed to a machine, which is a statutory category of invention. (Step 1: Yes).
 	Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 9 recites:
	
	9. A device for item delivery, comprising:
	at least one memory device that stores computer-executable instructions; and
at least one processor configured to access the at least one memory device, wherein the processor is configured to execute the computer-executable instructions to:
	determine a location for a delivery of at least one item;
	determine information associated with the delivery;
	cause a first vehicle to navigate the at least one item and a second vehicle to a delivery location, wherein the first vehicle is a first type of vehicle and the second vehicle is a second type of vehicle, and wherein the first type of vehicle is different than the second type of vehicle;
	determine, based on at least a first portion of the information, that a first confidence level indicative of a delivery capability using a first vehicle is above a first threshold; and
	determine, based on at least a second portion of the information, a second confidence level indicative of a delivery preference for delivery using the first vehicle relative to a second vehicle, and 
	cause, based on the first confidence level and the second confidence level, the first vehicle to perform the delivery to the delivery location.

determining a location; determining information; causing a first to navigate to a delivery location; determining a first and a second confidence levels; causing the first vehicle to perform the delivery to the location, as drafted, is a set of functions that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “determining a location”; “determining information;” etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). For example, but for the “by a processor” language, the determining and causing functions in the context of this claim encompasses a human operator receives information regarding a delivery process overt a phone line or the Internet, makes a decision which vehicle to employ for delivery of an item, and sends instructions to a driver. Thus, aside from the general technological environment (addressed below), it covers purely mental and certain methods of organizing human activity processes (e.g., a rider rates another rider based on their ride sharing experience). And the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
out of the mental and/or certain methods of organizing human activity grouping.
determining steps, the utilizing mathematical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
	The Supreme Court has concluded “if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is [patent-ineligible subject matter].” Parker v. Flook, 437 U.S. 584, 595 (1978) (quoting In re Rickman, 563 F.2d 1026, 1030 (CCPA 1977). Additionally, the reviewing court has concluded, absent additional limitations, “a process that employs mathematical algorithms to manipulate existing information to Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, in claim 9, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., “a location for a delivery” and “information associated with the delivery”) to generate additional information (e.g., “a first and a second confidence levels”). See id. Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Electric Power Grp., LLC v. Alstom S.A., 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266,1268-71 (Fed. Cir. 2016) – delivering customized content to portable electronic devices based on a user’s demographic information and network locations of content is a fundamental
economic concept and abstract idea); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363,1369-70 (Fed. Cir. 2015) (providing tailored content based on the customer’s location and navigation data is a fundamental economic practice long prevalent in our system); see also British Telecommc’ns PLCv. IAC/ InterActiveCorp, 813 F. App’x 584, 587 (Fed. Cir. 2020) (tracking a user’s location and providing tailored lists of location-specific information sources based on that location is an abstract idea); In re Morsa, 809 F. App’x 913, 917 (Fed. Cir. 2020) (customizing information based on information known about a user is a fundamental economic practice of organizing human activity).  
	All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the determining and causing steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	The recited steps do not control or improving operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require determining confidence levels based on received/determined information. Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining and causing functions amounts to no more than mere instructions to apply the exception using a generic computer components. These steps are now re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The system would require generic sensors and communication networks, a processor and memory in order to perform basic computer functions of receiving information, storing the information in a database, retrieving the information from the database, and outputting said information. These components are not explicitly recited Specification, the invention utilizes existing, conventional sensors, communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. Thus, the background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 9 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, Power Group, claim 9 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 9 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited determining and causing functions do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of determining a confidential level indicative of a delivery capability is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 9 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The recited determining and causing functions merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).
	As per “causing, by the processor, a first vehicle to navigate the at least one item and a second vehicle to a delivery location, wherein the first vehicle is a first type of vehicle and the second vehicle is a second type of vehicle, and wherein the first type of vehicle is different than the second type of vehicle” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of items delivery is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 9 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claims 12-14 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 12-14 each merely add further details of the abstract steps recited in claim 9 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 
Because Applicant’s method claims 1, 4-8, and computer-readable medium claims 15, 17, 20-24 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-15, 17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10,068,486 B1) (IDS of 05/17/2019) in view of O’Brien et al. (US 2019/0233105 A1) and further in view of Speasl et al. (US 2016/0364989 A1).
	Claims 1, 9 and 15. Bar-Zeev et al. (Bar-Zeev) discloses a method for item delivery, comprising:

	determining by the processor information associated with the delivery; C. 3, L. 4-40
	Bar-Zeev does not teach causing, by the processor, a first vehicle to navigate the at least one item and a second vehicle to a delivery location, wherein the first vehicle is a first type of vehicle and the second vehicle is a second type of vehicle, and wherein the first type of vehicle is different than the second type of vehicle, which is disclosed in 
Speasl et al. (Speasl). Figs. 1A-2A; 4A.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Zeev to include the recited limitations, as disclosed in Speasl, for the benefit of improving storage, flight planning, and data collection from unmanned aerial vehicles, as specifically stated in Speasl [0003].
	Bar-Zeev further teaches:
	determining, by the processor, based on at least a first portion of the information, a first vehicle capable of delivery the item to the location based on various factors Fig. 8; C. 3, L. 55-67; C. 4, L. 1-3; C. 21, L. 46-47, 56-67; C. 22, L. 1-16
	determining by the processor a delivery preference for delivery using the first vehicle relative to a second vehicle based on at least a second portion of the information, C. 4, L. 3-10
	While Bar-Zeev discloses that said determining is conducted, based on the received portions of information, by assigning weights to the various factors, such as 
	determining that a first confidence level indicative of a delivery capability using a first vehicle is above a first threshold, and
 	determining a second confidence level indicative of a delivery preference for delivery using the first vehicle relative to a second vehicle.
	O’Brien discloses a computer-implemented method for coordinating unmanned aerial vehicles, including determining a confidence level to deliver the package to the destination from the unmanned aerial vehicle; and confirming based on the confidence level, the unmanned aerial vehicle is capable of delivering the package to the destination, wherein required threshold levels should be met used for all confidence 
scores/requirements, Abstract; [0005]; [0021], thereby suggesting the recited limitations.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Zeev to include the recited limitations, as suggested in O’Brien, for the benefit of successful pairing of 
unmanned vehicles with appropriate packages, as specifically stated in O’Brien. [0003]
	Thus, Bar-Zeev further teaches
	causing, by the processor and based on the first confidence level and the second confidence level, the first vehicle to perform the delivery to a drop-off location at the delivery location. Bar-Zeev; Fig. 8; C. 2, L. 49-67; C. 3, L. 4-10; C. 19, L. 45-50; O’Brien; Abstract; [0005]; [0021]; and as per claim 15, 


	Claim 3.    The method of claim 1, wherein the first vehicle is an autonomous vehicle (AV), and the second vehicle is an unmanned aerial vehicle (UAV) or a robotic vehicle. Bar-Zeev; C. 5, L. 60-64.

	Claim 4.    The method of claim 1, further comprising sending, based on at least the second confidence level, an instruction to the second vehicle to perform the delivery to the location. Bar-Zeev discloses that a preselected vehicle can be used; C. 22, L. 1-16. O’Brien; Abstract; [0005]; [0021]. Same rationale as applied to claim 1.

	Claims 5 and 12.   The method of claim 1, further comprising:
	determining that the second confidence level is below a second threshold; generating a delivery report, the delivery report including at least one reason that the second confidence level is below the second threshold; transmitting the delivery report to a user device; and scheduling a delivery of the item to the location. Bar-Zeev; C. 6, L. 40-45; C. 7, L. 16-36; O’Brien; Abstract; [0005]; [0021]. Same rationale as applied to claim 1.

	Claims 6 and 13.    The method of claim 1, wherein determining the first confidence level further comprises at least one of:

	determining that a delivery route is blocked. Bar-Zeev; C. 9, L. 14-21.

	Claims 7, 14 and 20.    The method of claim 1, wherein the information comprises at least one of: an image of the location, an aerial photograph of the location, a road condition report, a weather report, a wind speed at the location, crime data associated with the location, a historical delivery report associated with at least one previous delivery to the location, a user profile associated with at least one user residing at the location, a delivery time, a presence of the user at the location, a presence of delivery vehicles at the location, an item-size characteristic, an item-weight characteristic, a tree coverage at the location, or a distance between the vehicle and the location. Bar-Zeev; C. 9, L. 14-21

	Claim 8.    The method of claim 1, wherein determining the information comprises transmitting a request for at least a portion of the information from at least one of a cloud-based server, a vehicle-based database, or at least one sensor of the vehicle. Bar-Zeev; C. 11, L. 30-37

	Claims 11 and 17.   While Bar-Zeev teaches wherein the first vehicle is an autonomous vehicle (AV), and the second vehicle is an unmanned aerial vehicle (UAV) or a robotic vehicle, C. 5, L. 60-64, Bar-Zeev does not specifically teach wherein the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Zeev to include the recited limitations, as disclosed in Speasl, for the benefit of improving storage, flight planning, and data collection from unmanned aerial vehicles, as specifically stated in Speasl [0003].

	Claim 21. The non-transitory computer-readable medium of claim 15, wherein capturing sensor data by the first vehicle or the second vehicle at the delivery location further comprises causing the second vehicle to deploy from the first vehicle to capture the sensor data from the location of the delivery. Speasl; [0104]; [0108] Same rationale as applied to claim 15.

	Claim 22. The non-transitory computer-readable medium of claim 15, wherein causing the second vehicle to deliver the at least one item from the first vehicle to the drop-off location is further based on a determination that the first vehicle is unable to deliver the at least one item to the drop-off location.

	Claim 23.  The non-transitory computer-readable medium of claim 22, wherein the determination that the first vehicle is unable to deliver the at least one item to the drop-off location includes a determination that an obstacle exists between the first vehicle and the drop-off location.



    PNG
    media_image1.png
    748
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    751
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Zeev to include the recited limitations, as disclosed in Speasl, for the benefit of improving storage, flight planning, and data collection from unmanned aerial vehicles, as specifically stated in Speasl [0003].

	Claim 24.  The non-transitory computer-readable medium of claim 15, further comprising capturing satellite imagery of the delivery location, and wherein causing the second vehicle to deliver the at least one item from the first vehicle to the drop-off location is further based on the imagery. Speasl; [0131] Further, Official notice is taken that it is old and well-known to use satellite images for navigation because these images being precise and detailed when zoomed right in, and because they show the .

    Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. 
	Applicant argues that the claims as currently amended recite additional elements which integrate the abstract idea into a practical application. 
	The Examiner respectfully disagrees and maintains, that the additional elements – using a processor to perform the determining and causing steps - are recited at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data, and merely represent instructions to apply the exception using a generic computer component. The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The Examiner further notes that the recited steps do not control or improving operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require determining confidence levels based on received/determined information. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

	Applicant further argues that the court determined that “For example, a combination of steps including installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, all of which together meaningfully limited the use of a mathematical equation to a practical application of molding rubber products.” Jd.
It appears that Applicant refers to Diamond v. Diehr, 450 U.S. 175 (1981) (Diehr). In response to this argument the Examiner respectfully points out that in Diehr the claims are deemed to be directed toward eligible subject matter, in which, besides the mathematical relationship, the claims recite additional elements of providing a digital Diehr, “The totality of the steps act in concert to improve another technical field, specifically the field of precision rubber molding, by controlling the operation of the mold. In addition, the claimed steps taken as a combination effect a transformation of the raw, uncured synthetic rubber into a different state or thing, i.e., a cured and molded rubber product.” 
Contrary to that, claims of the current application are lacking any improving of a technical field, there is no manufacturing or another industrial process, there is no controlling of machinery or equipment of any sort, and there is no transformation with meaning of 35 USC 101. The steps of determining and causing merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Again, said determining and causing is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong.

Applicant further argues that, similar to BASCOM, claims at issue are patent-eligible because of “the non-conventional and non-generic arrangement of known, conventional pieces.” 
	The Examiner respectfully disagrees. In BASCOM, the Federal Circuit seemed to focus on the "technical aspects" of the claimed invention and stated that while filtering content on the Internet was already a known concept, the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content (e.g., prior art filters were either susceptible to hacking and dependent on local hardware and software, or confined to an inflexible one size-fits-all scheme). “An inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.”
Contrary to BASCOM, the claims at issue do not include any recitation directed to the non-conventional and non-generic arrangement of the additional elements. The claims require only conventional sensors and generic computer elements like a processor and a memory, for receiving location data and generating recommendations to a driver where to go. These generic computer elements are recited at a high level of generality and perform the basic functions of a computer (in this case, performing a mathematical operation, receiving/transmitting and storing data) that would be needed to apply the abstract idea via a computer. Merely using generic computer components to perform the above identified basic computer functions (transmitting, generating and computing data) to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception.
As per “causing, by the processor, a first vehicle to navigate the at least one item and a second vehicle to a delivery location, wherein the first vehicle is a first type of vehicle and the second vehicle is a second type of vehicle, and wherein the first type of vehicle is different than the second type of vehicle” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of items delivery is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.

Applicant's arguments with respect to newly added limitations have been considered but are moot in view of the new ground(s) of rejection. 

















Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/03/2021